Title: To Thomas Jefferson from Jean Baptiste Ternant, 17 February 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 17 fevrier 1793, L’an 2 de la Republique française

Conformément à des ordres que je viens seulement de recevoir, je m’empresse de notifier au Gouvernement des Etats unis, au nom du Conseil Exécutif provisoire, chargé de l’administration de notre gouvernement, que la nation française s’est constituée en République. Cette notification eut été accompagnée de nouvelles lettres de créance, si les arrangemens qu’on est occupé de prendre à ce sujet, eussent été définitivement arrétés, et Si le Conseil exécutif n’eut désiré manifester au plutot la resolution prise par la nation entiére, et par ses délégués réunis en convention nationale, de déclarer l’abolition de la Royauté, et la création de la République en france. Indépendamment de l’intéret que doit inspirer ici cette grande détermination d’un peuple qui a lui même concouru à la défense de la liberté et à l’établissement de l’indépendance de l’amerique, elle sera sans doute aussi envisagée par les Etats unis comme un nouveau garant de l’étroite amitié qui subsiste entre nos deux nations. C’est dans cette persuasion, que le Conseil exécutif de la République française m’a chargé d’assurer votre Gouvernement de ses dispositions qui sont aussi celles de toute ma nation, à resserrer nos liens d’amitié avec vous, et à multiplier entre les deux peuples des rapports commerciaux réciproquement utiles.  Jeme félicite d’avoir à vous transmettre l’expression de Sentimens que je partage dans toute leur étendue, et dont ma conduite ici ne cessera de porter invariablement l’empreinte.

Signé Ternant

